Chief Justice Sharswood
delivered the opinion of the court, November 8th 1880.
It seems scarcely necessary to add anything to the clear and able opinion of the learned judge of the court below, which we adopt as the opinion of this court. Limitations of remedies are purely statutory. While it may well be doubted whether the legislature could enact an immediate bar to any existing right, yet it is clearly settled that to prescribe the period within which any right may be enforced is within their power. They may or may not except disabilities according to their pleasure. If they omit to say anything upon the subject there is no power in the courts to supply what may have been an accidental or unintentional omission. The case of Warfield v. Fox, 3 P. F. Smith 382, strongly illustrates this doctrine. There it was expressly ruled that a saving from the operation of statutes for disabilities must be expressed or it does not exist. It is true that some pains were taken to show in the opinion that the statute there in question did not purport to be a supplement to the general Act of 1785, but that was merely an answer to the argument that the disabilities of that act were impliedly incorporated with it. We do not understand from it that if it had been a supplement to the Act of 1785 the determination would have been different. All acts of limitation are in pari materia and the same principles of construction are to be applied. If they were all to be consolidated into one statute, it would not *24follow that a saving of disabilities, specially enacted as to one class of subjects, would be implied as to all others. If the first section of such a statute related to limitation of actions for lands, and contained a saving of disabilities, it would not follow that such a saving would be implied as to personal actions. Each subject-matter must he considered as distinct. Had the seventh section of the Act of April 22d 1856 been a subsequent section of such a statute, it would not be a sound construction to import into it the saving of disabilities contained in the first, unless there was some reference to it. The argument of the learned counsel of the plaintiff in error that the fourth and seventh sections of the Act of 1815, being part of the same statute, are to be construed as if the seventh section was a mere supplemént to the fourth is therefore more ingenious than sound. They relate to different subjects, the one to sales by the treasurer to individuals in which a period of two years is allowed for redemption, the other a sale to the commissioners in -which the period is extended to five years. In the fourth section the saving of disabilities is expressly limited to sales as aforesaid made by the treasurer. In the seventh section there is no saving of disabilities. It is useless to speculate as to what may have been the reason of this distinction. If there were no reason, or a bad one, it would make no difference. It is enough to say that such was the will of the law makers. Besides the incongruities pointed out in the opinion of the learned judge below it is enough to say that they may have meant that to secure a full price for lands held by the county the purchasers should have a clear and indefeasible title, and thus the public treasury be benefited.
Judgment affirmed.